Exhibit (e) Form of Application for Policy Part 1 – Application for Variable Adjustable Life Insurance The Union Central Life Insurance Company P.O Box 40888, Cincinnati, Ohio 45240 1. PROPOSED INSURED (Print First-Middle-Last) Occupation Name Time in Occupation Years Months Address Describe Duties City State Zip Code List any other occupations County Social Security Number Hours/Week of other occupation Birth Date Age Present Employer (Print) Birthplace No. and Street [ ] Male [ ] Female City State Zip Code 2. ALL OTHER PERSONS PROPOSED FOR COVERAGE: (Eligible Children include children, stepchildren and legally adopted children of proposed insured who have not reached their 18 th birthday. If any eligible family members omitted, give name and reason.) Spouse/Other Insured Full Name Sex Age Birth Date Place of Birth Height Weight Ins. in Force Occupation Job Duties Soc. Sec. # 3. Children Full Name Relationship Sex Age Birth Date Place of Birth Height Weight Ins. in Force COMPLETE FOR ALL APPLICATIONS 4. Primary Beneficiary Relationship Contingent Beneficiary Relationship OWNER: [ ] Proposed Insured [ ] Other (full name) Relationship to proposed Insured Owner's Social Security Number or Taxpayer I.D. No. Successor Owner(s) PREMIUM NOTICE: Proposed Insured's: [ ] Residence [ ] Business [ ] Other (name) Successor Owner(s) PREMIUM NOTICE: Mailing Address b. Has any premium been given in connection with this application? [ ] Yes [ ] No Amount $ If "Yes," state amount paid for which conditional receipt has been given, the terms of which are hereby agreed to. [ ] Check [ ] Cash [ ] Other VARIABLE ADJUSTABLE LIFE – Questions 6, 7, 8, and 9 6. Specified Amount $ 9. Riders: [ ] Option A [ ] Total Disability $ [ ] Option B [ ] Waiver of Premium XXXXXXXX [ ] Guaranteed Death Benefit XXXXXXXX 7. Planned Periodic Premium (model) $ [ ] Cost of Living XXXXXXXX Additional First-Year Premium (lump-sum deposits). $ [ ] Accidental Death Benefit $ [ ] Scheduled Increase Option % 8. Premium Mode: [ ] Term Insurance $ [ ] Annual [ ] Check-O-Matic [ ] Guaranteed Insurability $ [ ] Semiannual [ ] Salary Allotment [ ] Children's Insurance $ [ ] Quarterly [ ] Other (Specify) NET PREMIUM ALLOCATION – Question 10 10. Allocations must be in whole percentages and a minimum of 5 percent per allocation. There is no limit for the number of allocations but the total net allocation must equal 100% Investment Options Percentages Investment Options Percentages Carillon Bond Scudder Capital Growth Carillon Capital Scudder International Carillon Equity Scudder Money Market MFS Growth With Income TCI Growth MFS High Income Union Central Guaranteed Account Totall 100% UC2243 7-95 SUITABILITY – Questions 11, 12, 13, 14 and 15 11. Is owner or propsed insured employed by or associated with a member of the NASD? [ ] Yes [ ] No 12. Do you understand that the death benefit and surrender value may increase or decrease depending on the investment experience of the separate account? [ ] Yes [ ] No 13. Do you believe that this policy will meet your insurance needs and financial objectives? [ ] Yes [ ] No 14. Have you received a current copy of the Prospectus? [ ] Yes [ ] No 15. INVESTMENT OBJECTIVE: (check one or more) [ ] Growth [ ] Income [ ] Safety of Principal [ ] Other FOR ALL APPLICATIONS – Questions 16, 17, 18, 19, and 20 Should be Answered 16. Will any life insurance or annuity in this or any other company be discontinued, Insured reduced or changed if insurance now applied for is issued? Company [ ] Yes [ ] No If "Yes," give details. Policy No. Amount $ Issue Date 17. List all life insurance in force or currently applied for (if none, state none). Company Amount Plan Year Issued Amount A.D.B. 18. TOBACCO USE: Complete for all persons proposed for coverage age 20 or over. Have tobacco products been used in the past twenty-four months? If "Yes," give date last used. Name Yes No Day Month Year Name Yes No Day Month Year 19. HAS ANY PERSON PROPOSED FOR COVERAGE: Yes No If "Yes," give details of a,b,c,e,g, and 20 including a. Ever applied for insurance or reinstatement which was declined, postponed, rated, [ ] [ ] name of person. modified or had any such insurance canceled or a renewal premium refused? b. Ever received or claimed indemnity, benefits, or a payment for any injury, [ ] [ ] sickness or impaired condition? c. Engaged in or plan to engage in any form of motorized racing, scuba diving, parachuting, [ ] [ ] sky diving, hang-gliding, ballooning, mountain climbing, rodeos or competitive skiing? d. Ever made any flights as a pilot, student pilot, or crew member of any aircraft in the past [ ] [ ] three years or intend doing so? (If "Yes," complete Aviation Questionnaire.) e. Been charged with but not acquitted of the violation of any criminal law, fined more than $50 [ ] [ ] for the violation of any traffic law, or had driver's license suspended in the past three years? Driver's License Number f. In the next year, any intention of traveling or residing outside the U.S. or Canada? [ ] [ ] (If "Yes," complete Foreign Travel Questionnaire.) g. Belong to or intend joining any active or reserve military, naval, or aeronautic organization? [ ] [ ] 20. Are there any persons proposed for coverage who do not make their home with the proposed insured? [ ] [ ] FOR NONMEDICAL APPLICATIONS ON PROPSED INSURED - Questions 21, 22, and 23 Should be Answered 23. a. Name and address of your personal physician (If none, so state) 21. Height ft. in. Weight: lbs. 22. To the best of your knowledge and belief, has any member of your family had diabetes, cancer, high blood pressure, or heart disease? [ ] Yes [ ] No b. Date and reason last consulted (If "Yes," give details) Age if Living Cause of Death Age at Death Father c. What treatment was given or medication prescribed? Mother Brothers and Sisters No. Living No. Dead UC2243 7-95 FOR NONMEDICAL APPLICATIONS ON PROPSED INSURED, SPOUSE, OR COVERED FAMILY MEMBERS - Questions 24, 25, 26, 27, and 28 Should be Answered Proposed Spouse or All Details of "Yes" answers. Identify question number CIRCLE APPLICABLE ITEMS Insured Other Insured Children and person. (Include diagnoses, dates, duration, 24. Within the past ten years, to the best of your knowledge and belief, Yes No Yes No Yes No names and addresses of all attending physicians and has anyone ever been treated for or had any known indication of: medical facilities.) a. Disorder of eyes, ears, nose, or throat? b. Dizziness, fainting, convulsions, headache; speech defect, paralysis, or stroke; mental or nervous disorder? c. Shortness of breath, persistent hoarseness or cough, bronchitis, pleurisy, asthma, emphysema, tuberculosis or chronic respiratory disorder? d. Chest pain, palpitation, high blood pressure, rheumatic fever, heart murmer, heart attack or other disorder of the heart or blood vessels? e. Jaundice, intestinal bleeding, ulcer, hernia, appendicitis, colitis, diverticulitis, hemorrhoids, recurrent indigestion or other disorder of the stomach, intestines, liver or gallbladder? f. Sugar, albumin, blood or pus in urine; venereal disease; stone or other disorder of kidney or bladder? g. Diabetes; thyroid, or other endocrine disorders? h. Disorder of breasts, reproductive organs, prostate or complications of pregnancy? i. Neuritis, sciatica, rheumatism, arthritis, gout, or disorder of the muscles or bones, including the spine, back, or joints? j. Disorder of skin, lymph glands, cyst, tumor or cancer? k. Allergies; anemia or other disorder of the blood? l. Any mental or physical disorder not listed above? 25. Other than noted above, has anyone within the past five years: a. Had a checkup, consultation, illness, injury, or surgery; been a patient in a hospital, clinic, sanatorium, or other medical facility; had an electrocardiogram, X-ray, or other diagnostic test? b. Been advised to have any diagnostic test, hospitalization, or surgery which was not completed? 26. Within the past ten years, has anyone: a. Ussed marijuana, cocaine, barbiturates, tranquilizers, heroin, LSD, amphetamines, morphine, narcotics or any other drug, except as legally prescribed by a physician? b. Sought or received treatment or advice, or been arrested for the use of alcohol, cocaine, marijuana, narcotics or any other drug? c. Used alcoholic beverages? If yes, to what extent? d. Been diagnosed by a member of the medical profession as having AIDS (Acquired Immune Deficiency Syndrome), ARC (AIDS Related Complex), or HIV (Human Immunodeficiency Virus) infection? e. Received treatment from a member of the medical profession for AIDS, ARC or HIV infection? 27. a. Is anyone now under observation or receiving treatment? b. Are you pregnant? 28. Has anyone had a change in weight in the past year? How much? UC 2243 AGREEMENT The undersigned represents that the statements in Part I and Part II (if such Part is required by the Company) of this application are true and complete. It is agreed that: (a) the only statements which are to be considered as the basis of the policy are those contained in the application or in any amendment to the applica- tion; (b) any prepayment made with this application will be subject to the provisions of the CONDITIONAL RECEIPT bearing the same number as this application; (c) if there is no prepayment made with this application, the policy will not take effect until the first premium is paid during the lifetime of the propsed insured and while his/her health and the facts and other conditions affecting his/her insurability are as described in Part I and Part II (if such Part II is required by the Company) of this application, and until the policy is delivered to the propsed owner; and (d) no one except the President, a Vice President, the Secretary, or an Assistant Secretary can make, alter or discharge contracts or waive any of the Company's rights or requirements. Any person who, with intent to defraud or knowing that he is facilitating a fraud against an insurer, submits an application or files a claim containing a false or deceptive statement is guilty of insurance fraud. The duration or amount of the death benefit may be fixed or may vary depending on the Investment experience and the death benefit option selected. The cash value, when based on the investment experience of the separate account, is variable and may increase or decrease without limit. There is no guaranteed cash value. AUTHORIZATION TO OBTAIN INFORMATION I authorize ay physician, medical professional, hospital, clinic, other medical care institution, Medical Information Bureau, insurer, consumer reporting agency, or employer having information available as to other insurance coverage, medical care, advice, treatment or supplies with respect to any physical or mental condition or any other information regarding me or any of my minor children who are to be insured, to give the information to The Union Central Life Insurance Company, its Reinsurers, or any consumer reporting agency acting on The Union Central Life Insurance Company's behalf. To facilitate rapid submission of such information, I authorize all said sources, except MIB, to give such records or knowledge to any agency employed by the Company to collect and transmit such information. I understand that this information will be used by The Union Central Life Insurance Company to determine eligibility for insurance. I agree this authorization is valid for two and one-half years from the date shown below. I know that I have a right to receive a copy of this authorization upon request. I agree that a photographic copy of this authorization is as valid as the original. ACKNOWLEDGE RECEIPT OF NOTICE OF INSURANCE INFORMATION PRACTICES Dated at , 19 (City) (State) (Month) (Day) Signature of Proposed Insured X Signature of Spouse / Other Insured Signature of Applicant if not Proposed Insured Soliciting Agent Agent No. Soliciting Agent Agent No. Agency Name Agency No. Application Number UC2243 7-95 OWNER TAXPAYER IDENTIFICATION NUMBER Social Security Number Employer Identification Number Certification - Under penalties of perjury, I certify that: * The number shown on this form is my correct Taxpayer Identification Number (or I am waiting for a number to be issued to me), and * I am not subject to backup withholding either because I have not been notified by the Internal Revenue Service (IRS) that I am subject to backup withholding as a result of a failure to report all interest or dividends, or the IRS has notified me that I am no longer subject to backup withholding. Cross out item (2) above if you have been notified by IRS that you are subject to backup withholding because of underreporting interest or dividends on your tax return. However, if after being notified by IRS that you were subject to backup withholding you received another notification from IRS that you are no longer subject to backup withholding, do not cross out item (2). Please sign here X (Signature of Applicant, Trustee/Employer) (Date) AGREEMENT The undersigned represents that the statements in Part I and Part II (if such Part II is required by the Company) of this application are true and complete. It is agreed that: (a) the only statements which are to be considered as the basis of the policy are those contained in the application or in any amendment to the application; (b) any prepayment made with this application will be subject to the provisions of the CONDITIONAL RECEIPT bearing the same number as this application; (c) if there is no prepayment made with this application, the policy will not take effect until the first premium is paid during the lifetime of the proposed insured and while his/her health and the facts and other conditions affecting her/her insurability are as described in Part I and Part II (if such Part II is required by the Company) of this application, and until the policy is delivered to the proposed owner; and (d) no one except the President, a Vice President, the Secretary, or an Assistant Secretary can make, alter or discharge contracts or waive any of the Company's rights or requirements. Any person who, with intent to defraud or knowing that he is facilitating a fraud against an insurer, submits an application or files a claim containing a false or deceptive statement is guilty of insurance fraud. The duration or amount of the death benefit may be fixed or may vary depending on the investment experience and the death benefit option selected. The cash value, when based on the investment experience of the separate account, is variable and may increase or decrease without limit. There is no guaranteed cash value.
